 IRON WORKERS LOCAL 483 (BUILDING CONTRACTORS)International Association of -Bridge,Structural andOrnamental IronWorkers, Local483,AFL-CIOandJohn A.CranerandRudy Di Giorgioand Building Contractors Association of NewJersey, Party to the ContractInternational Association of Bridge,Structural andOrnamental Iron Workers,Local11, AFL-CIOandJohn A.Craner and Building ContractorsAssociationof NewJersey,Party to the Con-tract.Cases 22-CB-3301, 22-CB-3514, and22-CB-330231 July 1987SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 3 March 1980 the National Labor RelationsBoard issued its decision 1 finding that the Re-spondents, Local 483 and Local 11, had violatedSection 8(b)(1)(A) and (2) of the National LaborRelations Act by causing members of the BuildingContractors Association of New Jersey to discrimi-nate against named employees and others similarlysituated in violation of Section 8(a)(3) of the Act.On 9 February 1982 the United States Court ofAppeals for the Third Circuit denied enforcementof the Board's Order and remanded the case to theBoard for further proceedings and more particular-ized findings regarding the named alleged discri-minatees.2 Thereafter, the Board on 8 July 1982 re-manded the case to Administrative Law JudgeMelvin J. Welles.On 23 March 1984 the judge issued his supple-mental decision finding that Respondent Local 483had committed no violation of the Act, but thatRespondent Local 11 had discriminated againstnonmembers in the operation of its hiring hall. TheBoard remanded the case to the judge on 1 Octo-ber 1984 to consider evidence regarding minorityemployees and the effect of the contractor requisi-tion registers.He issued his second supplementaldecision on 23 August 1985 reaffirming the conclu-sions of his supplemental decision. The judge's sup-plemental decision and second supplemental deci-sion are attached. The General Counsel and Re-spondent Local 11 have filed exceptions and sup-porting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental andsecond supplemental decisions and the record in248 NLRB 21.2 672 F.2d 1159 (1982).123light of the exceptions, briefs, and remand from thecourt of appeals and has decided to affirm thejudge's rulings, findings,3 and conclusions only tothe extent consistent with this Supplemental Deci-sion and Order.Local 11 operates an exclusive hiring hall pursu-ant to an agreement with the Building ContractorsAssociation of New Jersey. Referrals of applicantsare made in accordance with the provisions of theagreement, which includes, by reference, the con-sent decree entered into in a Title VII actionbrought against the Northern New Jersey DistrictCouncil of Iron Workers and its five locals ofwhich Local 11 is one.The agreement provides that applicants are to bereferred out to employers on a nondiscriminatorybasis.Out of chronological order referrals are per-mitted under the consent decree when: (1) a con-tractor specially requests by name, an applicantwho had previously signed the referral register; (2)a trainee or apprentice is requested; (3) a specificrequest is made for an applicant as a foreman; (4)experienced applicants are designated by the localas stewards; (5) minority applicants are requestedby a contractor who is required to meet affirmativeaction goals; and (6) requests for applicants aremade outside of normal referral hours or on week-ends or holidays.It should be noted that while failure to abide bythe provisions of the consent decree may not, inand of itself, violate the Act, the decree has beenincorporated into the agreement under which thehiring hall is operated. Disregard of contractual re-ferral provisions provides an inference of unlawfuldiscrimination.4The judge found that Local 11 violated Section8(b)(1)(A) and (2) of the Act by discriminatingagainstRalph Grisi, Anthony Pontrelli, Peter DeMaio, Joseph Tafro, Victor Tafro, and MichaelFearns in referring its own members ahead of thesesixnonmembers without explanation. He furtherfound that, based on a statistical analysis of the useof various designations (i.e., steward, requested, re-turned) on behalf of Local 11 members in referringmembers out of chronological order as comparedwith nonmembers, an inference could be drawnthatLocal 11's use of the designations was dis-3 The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products, 91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findings.4 Discriminatory motive may be inferred absent evidence showing "le-gitimate justification for a facially discriminatory referral "IronWorkersLocal 798 (Mobile ChapterAGC), 272NLRB 679 (1984).285 NLRB No. 20 124DECISIONS OF THENATIONALLABOR RELATIONS BOARDcriminatory with regard to nonmembers similarlysituated to the named discriminatees. He awardedbackpay to the named nonmembers and those simi-larly situated.Respondent Local 11 has excepted to the figuresused by the judge in finding violations against thenamed individuals and the conclusion that the useof the designations showed violations with regardto unnamed nonmembers.While we conclude that Respondent Local 11has bypassed the named nonmembers in violationof the Act, we do so based on our own examina-tion of the referral books, contractors' requisitionregisters, and the record.5 We have relied solely onthose referrals in which members with no purport-ed designations were referred ahead of the namednonmembers out of chronological order. Based onour review, we find that Respondent Local 11 vio-lated Section 8(b)(1)(A) and (2) of the Act a totalof 87 times by affording preferential treatment toits own members.6However, contrary to the judge, our review ofthe statistical evidence regarding the use of the des-ignations for out-of-chronological-order referralsdoes not support a finding that the designationswere used deceitfully.We note that the referralbooks show that Local 11 members signed 2306times as compared with 3211 for nonmembers. Thedesignationswere used 964 times for Local 11members and 528 times for nonmembers for refer-rals out of chronological order. This results in aratio of nonmembers' use of the special designa-tions to members of 1 to 2.5. Thus, Local 11 mem-bers were two and one-half times more likely to bereferred out of order than nonmembers by the useof the designations.A review of the records shows that the use ofsteward designation was used to afford memberspreferential treatment 565 times and nonmembers287 times. Thus, a member was 2.75 times morelikely than a nonmember to be called out of turn assteward.In neither instance do the ratios warrant a con-clusion that the use of the special designations was5We note that in his second supplemental decision the judge foundnothing in the testimony of Robert Wallace, Respondent Local 11's busi-ness agent, to explain any specific out-of-turn referrals of Local 11 mem-bers ahead of the six discriminatees that did not have any apparent justifi-cation either on the remarks column of the referral registers or in thecontractors' requisition registersThe judge further found that even ifWallace's testimony were to be read as a specific denial of any discrimi-nation, such testimony would have to be discredited in view of thenumber of times the six discrimmatees were bypassedWe agree withthese findings of the judge6 Specifically, the referral books, contractors' requisition registers, andother exhibits reveal that from 31 October 1975 to 15 June 1977 RalphGrisiwas bypassed 7 times, Peter De Maio, 15, Michael Fearns, 4,Joseph Tafro, 18, Victor Tafro, 15, and Anthony Pontrelli, 28 See AppBso grossly disproportionate as to require a findingof "widespread and pervasive violations."7 Thus,the record fails to establish by "overwhelming nu-merical and statistical evidence" that RespondentLocal 11 continuously and systematically designat-ed its own members as falling within excepted cate-gories.Accordingly, we do not adopt the judge'sremedy granting backpay to similarly situated non-members.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 1."1. By attempting to cause and by in fact causingthe employer members of the Building ContractorsAssociation of New Jersey to discriminate againstthe six individual ironworkers named in the com-plaint in violation of Section 8(a)(3) of the Act, theRespondent, InternationalAssociation of Bridge,Structural and Ornamental Iron Workers, Local 11,AFL-CIO, has violated and is violating Sections8(b)(2) and 8(b)(1)(A) of the Act."AMENDED REMEDYHaving found that Respondent Local 11 has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) oftheAct,we shall order that Local 11 cease anddesist and take certain action designed to effectuatethe purposes of the Act. We shall also provide thatLocal 11 make whole the named discriminatees forany loss of earnings they may have suffered byreason of Local 11's discrimination against them.PaintersLocal 985 (W. F. Sahualia),194NLRB323 (1971);SuperiorMaintenance Co.,133NLRB746 (1961).With respect to backpay, it shall be computedunder a formula in which the overall earnings ofallapplicants (members and nonmembers) seekingemployment through Local 11's referral systemshall be divided by the total number of ironworkerswho worked out of the hiring hall, taking into ac-count the net earnings of the individual discrimina-tees during the relevant period, plus interest as pro-vided inNew Horizons for the Retarded."7 In comparison, the ratios in the previous cases showed a wide dispar-itySeeIronWorkers Local 45,232 NLRB 504 (1977), enfd 586 F 2d 834(3d Cir 1978),IronWorkers Local 45,235 NLRB 211 (1978),IronWork-ers Local 373,235 NLRB 232 (1978), enfd 586 F 2d 835 (3d Cir 1978);IronWorkers Local 480, 235NLRB 1511 (1978), enfd 598 F 2d 611 (3dCir 1979)8 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after I January 1987 will be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U S C § 6621 Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) IRON WORKERSLOCAL 483 (BUILDING CONTRACTORS)We shall additionally require that RespondentLocal 11 keep and retain for a period of 2 yearspermanent written records of its hiring hall oper-ations and make those available to the Regional Di-rector on request.We shall also order Local 11 tosubmit to the Regional Director four quarterly re-ports concerning the employment of all the nameddiscriminatees.Further,we shall require Respond-ent to place its referral registers,for a period of 2years, on a table or ledge in its hiring hall for easyaccess and inspection by the applicants on the com-pletion of each day'sentries in such registers. Fi-nally,we shall direct that Local 11 post an appro-priate notice.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,InternationalAssociationofBridge,Structural and Ornamental Iron Workers,Local 11,itsofficers,agents, and representatives,shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph A,1(a)."(a)Causing or attempting to cause the separateemployer-members of Building Contractors Asso-ciation of New Jersey,or any other employer, todiscriminate against any of the following employ-ees in violation of Section 8(a)(3) of the NationalLabor Relations Act because of their lack of mem-bership in Local 11:Victor TafroMichael J. FearnsJoseph TafroAnthony PontrelliPeter DeMaioRalph Grisi"2.Substitute the following for paragraph A,2(b)."(b) Submit four quarterly reports to the Region-alDirector, due 10 days after the close of each cal-endar quarter subsequent to the issuance of this de-cision,concerning the employment of the above-named employees.Such report will include thedate and number of job applicants made to the Re-spondent,the date and number of actual job refer-rals by the Respondent,and the length of such em-ployment during such quarter."3.Substitute the following for paragraph A,2(d)."(d)Make whole each of the above-named em-ployees for any loss of earnings suffered as a resultof the discrimination against them,in the mannerset forth in the remedy section of the decision."4.Substitute the attached notice for that of theadministrative law judge.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government125The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause the em-ployer-members of the Building Contractors Asso-ciation of New Jersey, or any other employer, todiscriminate against any of the following employ-ees in violation of Section 8(a)(3) of the NationalLabor Relations Act because of their lack of mem-bership in Local 11:Victor TafroMichael J.FearnsJoseph TafroAnthony PontrelliPeter DeMaioRalph GrisiWE WILL NOT in any other manner restrain orcoerce employees or applicants for employment inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring and refer-raloperations thatwillbe adequate to disclosefully the basis on which each referral is made and,on the request of the Regional Director for Region22, or his agents, make available for inspection, atallreasonable times, any records relating in anyway to the hiring and referral system.WE WILL submit four quarterly reports to theRegional Director,due 10 days after the close ofeach calendar quarter subsequent to the issuance ofthe Board'sDecision and Order,concerning theemployment of the above-named employees. Suchreports shall indicate the date and number of jobapplicationsmade to us, the date and number ofour actual referral,and the length of such employ-ment during such quarter.WE WILL place the referral registers, for aperiod of 2 years,on a table or ledge in our hiringhall for easy access and inspection by the appli-cants as a matter of right,upon completion of eachday's entries in such registers.WE WILL make whole each of the above-namedemployees,for any loss of earnings they may havesuffered as a result of our discrimination againstthem,plus interest.INTERNATIONALASSOCIATIONOFBRIDGE, STRUCTURAL AND ORNA-MENTAL IRON WORKERS,LOCAL 11,AFL-CIO 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX BRespondent Local 11, at the minimum, has vio-lated Section 8(b)(1)(A) and (2) of the Act with re-spect to the named nonmember discriminatees setforth below by referring the following membersout of chronological order' with no purported des-ignations under the consent decree.2DiscriminateeMemberReferredDateReferralSignedDate1.Ralph Grisia.A. Grisi........11/8/75Eugene Mikell ......11/8/75C. L. Wilcox.........11/9/75John Jordan ..........11/12/75C. Henderson........11/16/75John Gayton........11/26/75b.R. Grisi.........5/10/76Willie Johnson.....5/13/76L. Billings.............5/13/767 violations.............2.Peter DeMaioa. P. DeMaio .... ..........................2/3/76J.Hartnet ...............2/4/76C. L. Wilcox.........2/4/76Hugh Hughes.......2/10/76Joseph Guyton.....2/10/76E. Boyle ...............2/10/76G. Halpin ..............2/17/76Odell Rice .............2/26/76b. P. DeMaio ..................................5/5/76R. Hartnet ... ........5/5/76R A. Perry ........5/5/76G. Woodall...........5/6/76c. P. DeMaio ..................................6/1/76John Jordan ........6/3/76R. Dolan .............6/7/76d. P. DeMaio .... .............................12/14/76N. Ingram ..............1/5/77Joseph Pittman .....1/7/77W. Spears ..............1/7/7715 violations...........11/30/7511/22/7511/22/7511/24/7511/24/7511/26/756/14/766/13/766/8/763/18/763/12/762/29/763/5/763/4/763/2/763/12/763/4/765/27/765/25/765/11/765/25/766/22/766/21/766/15/763/1/772/23/772/23/772/24/773.Michael Fearnsa.M. Fearns..................................12/8/7512/22/75Den Lemma..........12/9/7512/16/75b.M. Fearns...................................4/6/764/28/76J. Soto...................4/6/764/14/76C. Henderson........4/7/764/14/76R. A. Perry ...........4/12/764/19/764 violations .............4. Joseph Tafroa. J Tafro ......................................W. Freeman .........11/3/7511/18/7511/4/7511/10/751Although there are instances set forth in which the named discrimm-atee andmember of Local 11 registered at the hiring hall on the samedate, an examination of the referral books discloses that in each instancethe named discnmmatee signed in before the member.2The consent decree under which the referral hall operates permitsout-of-order referrals for minorities requested by contractors who are ob-ligated to meet affirmative action requirementsTherefore,minoritieswho were referred out of order without such request are considered un-explained preferences.DiscrimmateeMember Referredb. J. Tafro ....................................C. L. Wilson ........E. Boyle ...............c. J. Tafro ......................................H. Prather .............Walter Phillips......d. J. Tafro...................................Jerry Warren ........R. A. Perry...........e. J. Tafro....................................Harry Prather.......R. Dolan ...............f.J.Tafro ......................................C Henderson.......g. J. Tafro ................. :.......... ..........M Ruane ...............h. J. Tafro ....................................C. Champas..........i.J.Tafro .......................................C. Henderson ........R. Polaneo .............Joe Guyton ...........A. Simpkins..........j. J. Tafro ....................................N. Ingram .............Joseph Pittman .....18 violations...........DateReferralSignedDate1/15/763/7/762/4/762/29/762/10/763/2/763/19/764/8/763/26/764/5/763/26/764/5/764/28/765/20/764/30/765/14/765/5/765/11/766/4/766/28/766/7/766/24/766/7/766/15/768/12/769/7/768/25/769/3/769/19/7610/4/769/10/769/27/7610/13/7611/9/7610/21/7611/1/7611/15/7612/10/7611/16/7611/24/7611/24/7612/9/7611/26/7611/26/7612/1/7612/1/7612/14/762/24/761/5/762/23/771/7/762/23/77SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge. OnFebruary 9, 1982, the Court of Appeals for the ThirdCircuit' denied enforcement of the Board's Order2 in theabove-entitled proceeding, remanding the case to theBoard "for such further proceedings as it deems appro-priate in accordance with this opinion." Thereafter, theBoard remanded the case to me "for the purpose of pre-paring and issuing a Supplemental Decision, -setting forthresolutions of the credibility of the witnesses, and con-taining new findings of fact, conclusions of law, and arecommended order in light of such findings and conclu-sions."In its initial decision, the Board concluded, adoptingmy findings, conclusions, and recommendations, that thetwo Respondents, Local 483 and Local 11 of the IronWorkers, violated Section 8(b)(1)(A) and (2) of the Actby discriminating in the operation of their respectivehiring halls, and ordered that they cease and desist fromsuch violations, and make whole specified individualsnamed in the complaint, and all other nonmember appli-cants similarly situated for loss of earnings resulting fromRespondents' discriminatory operation of their hiringhalls.INLRB v. Iron Workers Local 483 and Local 11,672 F 2d 1159 (3dCir. 1982)2 248 NLRB 21 (1980). IRON WORKERSLOCAL 483 (BUILDING CONTRACTORS)127In deciding the case initially, I was, of course, boundby the Board law contained in a series of five cases in-volving various locals of the Iron Workers.3 The appli-cable precedents, as stated in the original decision, were:(1) the use of "requested" referral registrations was not avalid defense to a member's referral ahead of a non-member unless the request was supported by a letter inthe file, or by other specific objective evidence; (2) theuse of the "recalled" could not justify nonmembers beingbypassed by a member, because the consent decree didnot provide for such an exception; (3) the use of a "stew-ard" designation, although a permitted exception underthe consent decree could not be used to refer a highlydisproportionate number of union members out of turn;(4) all nonmembers similarly situated to the discrimina-teesactually named in the complaints and litigatedshould be made whole in the same manner as the nameddiscriminatees; and (5) the backpay formula for both thenamed discriminatees and the others similarly situatedwould be based on the overall earnings of all applicantsat the particular hiring hall.The five Board orders referred to were all enforced bythe Third Circuit without opinion. In the instant case, asnoted, the Third Circuit denied enforcement. In sodoing, the court said (672 F.2d at 1165-1166): "We donot interpret our previous summary enforcement ordersasestablishing legalprinciplesof broad applicationwhich relieve the General Counsel of proving his caseand the Board of articulating its findings with sufficientspecificity to permit the respondents to mount a mean-ingful defense and this court to perform a meaningfulreview. ..[T]hose cases involved findings of uniqueand overwhelming factual situations which the Boardmay have believed to be present here but which theBoard did not explicitly or even implicitly find to bepresent"More specifically, the court said that a "failure tocomply with the consent decree does not necessarilyconstitute a violation of the Act." The court also statedthat "requested" referrals without supporting letters, "re-called" or "returned to work" referrals, "or even unex-plained out-of-order referrals, all of which might in somecircumstances constitute persuasive evidence of discrimi-natory intent, do not in themselves constitute violationsof the Act unless and until the Board finds by substantialevidence that the referral was in fact based upon unionmembership or activity and that the purported justifica-tion, if any, is mere pretext." The court did point outthat, "However, a union's disregard of the contractualrules for operation of a hiring hall has been considered tobe strong evidence of unlawful discrimination," citingBoard and court cases, 672 F.2d at 1165 fn 14.Finally, the court said that the earlier cases do notconstitute "the law" with respect to "the propriety of ex-tending the remedy to `all others similarly situated."'Again, the court indicated that its enforcement of such abroad remedy in the earlier cases was predicated on spe-'These cases areIronWorkers Local 373,232 NLRB 504 (1977),IronWorkers Local 45,232 NLRB 520 (1977),IronWorkers Local 45,235NLRB 211 (1978),IronWorkers Local373, 235 NLRB 232 (1978), andIronWorkers Local 480,235 NLRB 1511 (1978)cific findings by the Board of "independent and perva-sive" violations that the court found were supported bysubstantial evidence, and therefore made such a remedyappropriate.In accordance with the Board's remand, and thecourt's opinion on which it was based,4 I have reexam-ined the entire record, taken into consideration testimonyand documentary evidence that were not mentioned inthe earlier decision, but that the court views as signifi-cant,made credibility findings based on the record as awhole, as well as on my observation of the witnesses,and, based thereon, make the followingFINDINGS OF FACTI.THE ALLEGED UNFAIR LABOR PRACTICESA The Issues: BackgroundsThese consolidated cases arose out of the operation ofhiring halls of two Iron Workers locals, Local 483 andLocal 11, during a period from February 10, 1976,through April 19, 1977 The complaint alleges that theseLocals discriminated against 24 individuals by consistent-ly preferring members of the Locals over them in refer-rals to ironworker jobs in the areas of the Locals' juris-diction. Both Locals are members of the District Councilof Northern New Jersey, International Association ofBridge, Structural and Ornamental Iron Workers, whichduring all relevant periods had a contract with the Build-ingContractorsAssociation containing an exclusivehiring hall provision, which provided, inter alga:15.1Every Employer bound hereby agrees thathe will recruit all employees covered hereby exclu-sively through the several hiring halls operated bythe Union and/or its Locals. The said hiring hallsshall be operated by the Union and its Locals in anon-discriminatory manner and on a non-discrimina-tory basis in accordance with the said Decree inU.S v Plumbers Local 24 et al Civil Action No.444-71 etc. . . .15.2 The said hiring halls shall be operated in ac-cordance with the provisions of said decree men-tioned in the preceding Article.The decree that was incorporated by reference intotheDistrict Council-Association contract was issued bythe United States District Court for the District of NewJersey by consent, in a Title VII action brought against,inter alia, the Northern New Jersey District Council ofIronWorkers and its five locals, including Respondentsherein. The decree provides that the referral system shall4 In addition to the broad principles discussed above, the court alsoadverted to a number of instances where no specific finding was made onproffered testimony or documentary evidence These specifics will be dis-cussed below, along with the complete reevaluation of the evidence re-quired by the court's action5 In stating the issues and background, and to some extent instatingthe facts, I have borrowed extensively from my earlier decision and thecourt's decision as to positions and facts that are not controversal I havealso omitted from this supplemental decision the jurisdictional facts thatare not in issue and are contained in the earlier decision They are incor-porated herein by reference 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbe operated by the Locals on a "nondiscriminatory basiswithout regard to membership or non-membership in theUnion, and there shall be no discrimination against anyperson by reason of race or color." The consent decree,however, permits the Unions to refer individuals out ofchronological order in the following instances: (1) thecontractor specifically requests an applicant, by name,who had previously signed the referral list; (2) the appli-cant is a trainee or apprentice within the geographical ju-risdiction of the local union; (3) the contractor requests aspecific individual to serve as foreman; (4) senior experi-enced applicants designated by the local union to act asstewards; (5) minorities requested by contractors who areobligated to meet affirmative action requirements im-posed by any governmental agency; and (6) employerrequisitions communicated during other than normal re-ferral hours or on Saturdays, Sundays, or holidays.Within the context of the contract and the consentdecree, each Respondent had maintained referral regis-ters, and a contractor's requisition register. Each appli-cant for referral is required personally to sign the referralregisters, indicating thereon the date of signing, his unionaffiliation, and the classifications for which he wishes tobe referred (and apparently deems himself qualified).When a contractor calls to request workers (not specify-ing names), the requisite number of those available withthe needed skills are calledout byname,by thebusinessagent, presumably in the order in which they signed theregister.Those called will then either go to the job or, ifabsent when called, be so marked. At the end of the jobor, if marked absent, at any time thereafter, an applicantre-signs the register in the same manner in order to beeligible for another referrals An applicant calling in ad-vance to inform the Local 483 business agent that he willnot be at the hiring hall on a particular date will havethe date marked on the register, so that his name will notbe called on that date, and also he will not lose his placeon the register.When an applicant is referred out of turn (before an-other applicant who signed the referral register first),there would often appear in the remarks column of thereferral register a notation as to the reason for the earlyreferral. The reasons listed are "requested" (at times stat-ing that there was a letter in the file indicating such re-quest), "recalled" (Local 11 apparently used the phrase"returned to job" to indicate recalled), and "steward."Respondents introduced into evidence many letters fromcontractors requesting specific individuals. In many in-stances, including some where the remarks column indi-cated that such a letter was on file, there was no suchletter introduced at the hearing. There are also notationsin the contractors requisition register to indicate specificrequests in many instances. None of the "recalled" or"returned to job" stated reasons for early referral wassupported by any specific evidence; in each instance thereasonstated stands by itself as to these two categories.The referral registers and the contractors requisitionregisters for the two locals required to be maintained bythem pursuant to the consent decree are in evidence. In6Local 483 did not count 1-day jobs against an applicant, keeping himin the same place on the register when that occurredaddition to this documentary ev4dence, there is testimonyfrom Respondents' officials relating to their practices andrecordkeeping generally in operating the hiring halls, aswell as specific testimony with respect to the particularindividual instances of alleged discrimination in referrals.Finally, there is testimony from three of the alleged dis-criminatees concerning statements made by union offi-cials assertedly indicating a propensity by Respondentsto discriminate against the Charging Parties particularlyand nonmembers of the two locals generally.Before turning to the documentary evidence, I consid-er the testimony adduced by the General Counsel toshow animus against the discriminatees. Rudy Pavesi tes-tified that he had a conversation with William Chico, atthe time Local 483's financial secretary, in June 1976, inwhich Pavesi complained that his referrals were onlylasting a few days. Chico told Pavesi to stop complain-ing, that "you guys are suing the Local and then youexpect to be taken care of," and that if Pavesi did notlike it, "to go back and shape my own hall in Canada."Two other of the Charging Parties, Berghuys and Sulli-van, corroborated this testimony. Chico, who had retiredby the time of the hearing and was in Florida, was notcalled as a witness.Templeton testified that he heardyelling,cameout of his office, and told both Pavesi andChico to shut up.John Jones testified that on March 21, 1977, he toldTempleton he had "been here since December 16, 1976,and I haven't gotten any work." Templeton replied,"Well, I have got to take care of my minorities and localmen." Templeton flatly denied that any such conversa-tiontook place.Finally,Ralph Grisi testified that in November 1976,Local Il's business agent,Wallace, responded to hiscomplaint about getting only a 1-day job by saying, "Idon't know what you guys think. I am the boss. If youget into the local I am still the boss and I still give thejobs out."Wallace was not asked about this conversa-tion.In view of the fact that Chico did not testify, I findthat he did make the remark attributed to him (with cor-roboration from Berghuys and 'Sullivan) by Pavesi. Asrecording secretary of the Local, any remark by him canbe attributed to the Localas anentity.However, asTempleton was not present when the remark was made,and in the absence of any testimony that Chico had any-thing to do with referrals, I do not find that his remarksdemonstratedany predisposition by Templeton to dis-criminate.With, respect to the statement attributed to Templetonby Jones, I credit Templeton's denial.With the thou-sands of referrals, and hundreds of ironworkers, bothnonmembers and members of Local 483, using the hiringhall, it seems highly unlikely that Business Agent Tem-pleton would openly state that he was taking care of hisLocal men at the expense of nonmembers, even if hewere.At that time, charges had already been filedagainstLocal 483, anotherreasonfor doubting that Tem-pleton would have made a statement virtually admittingthathe discriminated in referrals. Indeed, Jones hadsigned the referral register December 20, 1976 (not De- IRON WORKERSLOCAL 483 (BUILDING CONTRACTORS)cmber 16, as he testified), and was not called untilMarch 11, 1977, when he was absent, and was then re-ferred on March 29, 1977. There is not a single instanceof anyone with Jones' job skills bypassing him, either ex-plained or unexplained, during that period.The statement attributed to Wallace by Grisi, which Ihave no reason to doubt was made, particularly in theabsence of any denial by Wallace, does not appear to meto be-more than a sharp response to Grisi's complaint.Wallace was "the boss," and hedid"give the jobs out."The statement does not in any way establish that the jobswere not given out fairly.Whether in fact the jobs were given out in a nondis-criminatorymanner, or were dispensed by BusinessAgents Templeton and Wallace with preference to mem-bers of their Locals to the detriment of nonmembers,must therefore be determined by reference to the referralregisters, the contractor's requisition register, and the tes-timony of Templeton, Wallace, and various contractorsand employees called as witnesses.The following reanalysis of the referral registers,taking into account the contractor's requisition registerswhere pertinent, differs from that made in my initial de-cision in that I am now operating under different guide-lines.Thus, as to each individually named discriminatee, ,the findings below will include only those instanceswhen the individual was bypassed by a member of Local483 or Local 11 without any explanation listed. Further-more, it will be presumed that any member belonging toa minority group has been referred legitimately, even by-passing a named discrimmatee.B. TheReferralRegisters1.Local 483a.MichaelCheselkaNo member of Local 483 was preferred over Cheselkawithout a listed explanation.As pointed out in my initialdecision,even those out-of-turn referrals with the listedexplanation that occurred after Cheselka's signing theregister on July 26,1976,took place on the day Cheselkaleft the area or thereafter,so these bypassing could notresult in a violation being found as to him under anystandard.b. Anthony CocciCucci was bypassed only once during the relevantperiodwithout any explanation stated. However, it isclear on examination of the register that the Local 483member preferred, W. E. Jones, was black.c. Jack'Hesp+eltThe referral registers do not show any instance ofJack Hespelt being bypassed by a member of Local 483without a listed explanation.d. Eitel HespeltEitelHespeltwas bypassed once by a member ofLocal 483. He had signed the register October 26, 1976,and was not called for referral until December 14 (he129could not take that job because he had no car). R. Leon-ard, a member of Local 483 who signed the register Oc-tober 29, 1976, was referred to a job on December 13,1976, with no explanation listed.e.Russell HrenenkoHrenenko was bypassed by members of Local 483 fourtimes with no explanation listed on the referral register.All four instances occurred in relation to his signing theregisterMay 4, 1976, and not being referred until June17, 1976. In the meantime, J. Lauro, who signed May 5,was referred June 14; W. Doherty, who signed May 7,was referred June 15; K. Dalton, who signed May 24,was also referred June 15; and E. Palzer, who signedMay 24, was referred June 16.7f.George JanacekJanacek was bypassed once without explanation by amember of Local 483. He signed the register July 1,1976, and was referred on August 3, 1976. Local 483member, J. McKernan, who signed the register July 12,1976, was referred July 29, 1976.g.WilliamWharrieThere are no bypassings of Wharrie by Local 483members that are not explained on the referral registerby "requested" or "recalled."h. Rudy PavesiPavesiwas bypassed one time, with no explanationlisted on the referral register, by a Local 483 member.He signed the register December 20, 1976, and was notcalled until March 11, 1977. James Deaver, a member ofLocal 483, signed the register December 30, 1976, andwas referred to a job on February 22, 1977.i.Vito ChristianoThere are no instances of Christiano being bypassed bya member of Local 483 with no listed explanation.j.Richard ClarkIt is not clear whether Clark .was bypassed by a Local483 member without any explanation. He signed the reg-ister on August 4, 1976, as did Local 483 member E.Cusick (but after Clark). Cusick was called for referralon August 25, 1976, but marked absent, while Clark wasnot referred until August 30. In view of Cusick havingbeen absent when called, it cannot be determined wheth-er the call was for a position that Clark could have quali-fied for, particularly as Cusick lists many more skills thanClark. Accordingly, I find that the General Counsel hasnot shown any actionable bypassing in this instance.7 In these, as well as all other, bypass instances found herein, the jobqualificationswere the same, relative to the particular referral, for thediscrimmatee and the member of Local 483 who was sent out of turn. 130DECISIONS OF THENATIONALLABOR RELATIONS BOARDk.Nicholas PhilipchukThereisno unexplainedbypassing of Philipchuk by aLocal 483member,other than by a John Romero, whois listed as a minority(PuertoRican).1.Antonius WinkensThe' referral registers show only one instance of Win-kens being bypassed without explanation by a 'member ofLocal 483. This was by R. Leonard, who signed the reg-ister on October 29, 1976, 2 days after Winkens, but wasreferred to a job on December 13, 1976.8 Winkens wasabsent, although called on December 14 and 15, and wasthen sent to a job with the same company, Bronx Steel,as Leonard had been, on December 20.m. Henry BerghuysReexamination of the referral register shows that theonly bypassing of Berghuys by a Local 483 memberwithout any explanation given was by W. E. Jones, whois a minority employee.n. Patrick TuraTuri was bypassed once by a Local 483 member with-out any explanation. This was by E. Connell, who signedthe register on January 6, 1977, and was referred to a jobon April 6, 1977. Turi had signed the register on Decem-ber 30, 1976, and was not referred until April 14, 1977.o. John JonesJones was bypassed once without any explanation by amember of Local 483. This was H. Muller, who signedthe register on August 19, 1976, and was referred onSeptember 28. Jones had signed on August 18, and wasnot referred until September 30. In my initial decision, Ifound two unexplained bypassings of Jones, but one wasby W. E. Jones, a minority employee.p. Joseph SullivanSullivan was bypassed without any explanation by onemember of Local 483, J. Toscano. Toscano signed theregister just after Sullivan on March 24, 1976, but wasreferred on April 5, 3 days earlier than Sullivan.q. Joe Lee MooreThere is no unexplained bypassing of Moore by anymember of Local 483.r.Rudy DiGiorgioDiGiorgio was never bypassed by a member of Local483 without any explanation.2.Local 11a.Michael FearnsFearns was bypassed 12 times by members of Local11,with no explanation appearing on the face of the re-8R. Leonard also bypassed ErtelHespelt, asnoted above, who signedthe register 2 days before Winkens.ferralregisters.Seven of those times, however, themember involved was a minority employee. Of the otherfive,Fearns signed the register April 30, 1976, and wasreferred on May 25, 1976. G. Dunn, who signed the reg-ister on May 3, was a member of Local 11, and was re-ferred to a job on May 21. Fearnsagainsigned the regis-ter on June 7, 1976, and was called for referral on June29,when he was absent, and referred on June 30. Local11member T. Hartnet, who also signed on June 7, butafter Fearns, was referred on June 28, and member AlHughes, who signed the register on June 10, was also re-ferred on June 28. Fearns signedagainon November 5,and was called on November 23, when he was absent.Two Local 11 members, who signed the register afterFearns,were referred before him. They are W. Spears(signedNovember 5, referred on November 22), andEugene Mikell (signed November 8, referred on Novem-ber 22).b.Ralph GrisiLocal 11's referralregistersshow that Grisi was by-passed inreferrals by members of Local 11, 24 timeswith no explanation appearing on the face of the referralregisters.Five of this 24 are explained by specific re-quests from contractors appearing in the contractor'srequisition registers.Another seven of them are of mi-nority employees. The remaining 12 occurred in connec-tion with 3 differentsigningsof the register by Grisi. Hesigned the register on March 8, 1976, and was referred toa job on April 5. During that period, five Local 11 mem-berswho signed after him were referred before him.They are J. Hickey, J. Kenney, and R. Faucher, who allsigned on March 9, referred on March 29; J. Kenney, J.Toal (signed on March 15, referred on March 30), and J.Barker (signed on March 15, referred on March 29). Sixmore members of Local 11 were referred ahead of Grision the occasion of his signing the register on July 28,1976, and being called for referral, but absent, on August27. They are F. Jelinski and T. Lower, who both signedthe register on July 29 and were referred on August 17J.Jordan (signed August 2, referred on August 23), J.North (signed on August 3, referred on August 7, B.Carnivale (signed onAugust 3, referred on August 20),and T. Edgley (signed on August 3, referred on August19).Finally, Local 11 member J. Pitterman, who signedthe register on May 24, 1977, was referred on May 27,although Grisi, who signed the register on May 10, wasnot referred until June 14.c.Anthony PontrelliPontrelliwas bypassed by members of Local 11, 29times without any explanation appearing on the face ofthe referral registers. Twelve of these bypassings are infact supported by requests in the contractor's requisitionregister.Another seven of them are of minority employ-ees.Theremaining10 occurred in connection with 6 dif-ferent signings of the register by Pontrelli. He signed onDecember 30, 1975, and was referred on March 4, 1976.A. Mell signed on January 7, 1976, and was referred onFebruary 12; R. McDonald signed on January 9 and wasreferred on February 11. Pontrelli signed the register on IRON WORKERSLOCAL 483 (BUILDING CONTRACTORS)131April 6, 1976, and was referred on April 28. J Baker Jr.and B. Feeley both signed on April 7, and they were re-ferred on April 23 and 26, respectively Pontrelli signedon July 9, and was referred on July 29. R Caruso, whosigned on July 12, was referred on July 27. Pontrellisigned on November 24, 1976, and was referred on De-cember 22. L. Haws and T. A. Devine both signed afterPontrelli on November 24, and they were referred onDecember 14 and 15, respectively. L. Jenkins, whosigned on November 29, was referred on December 2.Pontrelli signed on December 23, 1976, and was notcalled until February 4, 1977, when he was absent. TimAllen signed on December 29, 1976, and was referred onFebruary 2, 1977. Finally, Pontrelli signed on February23, 1977, and was referred on April 3 S. Durino, whosigned on March 14, was referred on March 29.d Peter DeMaioDeMaio was bypassed by members of Local 11, 24times with no explanation shown on the face of the regis-ter. Seven of these 24, however, are supported by specif-ic requests shown in the contractor's requisition registers,and nine more are of minority employees. The remainingeight occurred in connection with four different signingsof the register by DeMaio He signed on February 3,1976, and was referred on March 18. Four Local 11members who signed after DeMaio were referred earlier;T.Hartnet (signed on February 4, referred on March12),J.Guyton (signed on February 10, referred onMarch 4), E Boyle (signed on February 10, referred onMarch 2), and G. Halpin Jr. (signed on February 17, re-ferred on March 15). DeMaio signed the register on May5,and was referred on May 27. R. Hartnet, who signedafterDeMaio on May 5 , was referred on May 25, andG. Woodall, who signed on May 6, was also referred onMay 25. DeMaio signed on June 1, and was referred onJune 22. R. Dolan, who signed on June 7, was referredon June 15. Finally, DeMaio signed the register on July13,and was referred on August 4, R. Faucher, whosigned on July 14, was referred on July 28.e.Joseph TafroJoseph Tafro was bypassed by Local 11 members 29times with no explanation at all appearing on the face ofthe referral registers. Eight of these 29 are explained byspecific requests from contractors appearing in the con-tractor's requisition registers. Sixteen more are of minori-ty employees. The remaining five occurred in connectionwith four differentsigningsof the register by J. Tafro.He signed on January 15, 1976, and was referred to a jobon March 7. E. Boyle signed on February 10, and wasreferred on March 2. J. Hickey signed on February 17,and was referred on February 24. J. Tafro signed againon June 4, 1976, and was referred on June 28. R. Dolan,who signed on June 7, was referred on June 15. J. Tafrosignedon September 9, 1976, and was referred on Octo-ber 4.9 F. Gassert, who signed after Tafro on September9,was referred on September 28. Finally, J. Tafro signedon December 14, 1976, and was not referred until Febru-ary 24, 1977. J.Pitterman,who signed on January 7,1977, was referred on February 23.f.Victor TafroVictor Tafro was bypassed 14 times by Local 11 mem-berswith no explanation appearing on the face of theregisters. Five of these are explained by specific requestsappearing in the contractor's requisition registers. Sixotherswere of minority employees. Of theremainingthree, two were on the occasion of Victor Tafro havingsigned the register on January 3, 1976, and being re-ferred on March 10, 1976. A Hess, who signed on Janu-ary 29, was referred on March 8, and E. Boyle,' o whosigned on February 10, was referred on March 2 Thethird occasion with Tafro having signed on June 6 andbeing referred on July 2, saw T. Opanowiczsigning onJune 16, and being referred on June 293.SummationLocal 483's referral registers show (adding up the fig-ures set forth above) that its members bypassed only 8 ofthe 18 named alleged discriminatees, withnoexplanation.These eight were bypassed a total of 11 times over the18-month period from December 1975 to June 1977. Inaddition, the named individuals were bypassed a total ofapproximately 70 times with "recall" listed, and a totalof about 50 times with "requested" listedLocal I I's registers show 43 bypasses of the six namedindividual discriminatees with no explanation at all in theremarks column of the referral registers during the sameperiod of time. In addition, "returned" and "requested,"with no letter in the file or indication of a letter in thefileon the face of the registers, were givenas explana-tion for bypassing of these six by members of Local It.C. DiscussionIn view of the court's decision herein, none of the by-passings thatwere explained in the referral registers,even though the explanations were not corroborated inany way, can individually be viewed as violating theAct. However, the court, in discussing the earlier Boardcases that it enforced, adverts to the findings in thosecases that there was an enormous disparity betweenmember and nonmember referrals based on categoriessuch as recalled and requested, and that such findings,based on substantial evidence, were sufficient to justifyfinding violations in the absence of supporting evidenceproffered by the Respondents in those cases. It is there-fore necessary to reexamine the facts of the instant caseagainst the backdrop of the facts in the earlier cases todetermine whether the same "inescapable inference ofdeceit" emerges in this case.In the first of the five cases granted enforcement bythe court,IronWorkers Local 373,232 NLRB 504 (1977),the administrative law judge found, with Board concur-rence, a huge disparity between the use of "excepted"°Dolan also bypassed DeMaio, as noted above, who had signed earlierthan Joseph Tafro'10 Boyle alsobypassed Joseph Tafro,as noted above,who signed theregisterafter Victor Tafro 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcategories for members of the two Respondent unions asagainst nonmembers, in addition to many completely un-explained bypassings of nonmembers by members. Forexample, Local 373 marked 199 of the 200 assignments ofitsmembers during a particular period with explanationssuch as steward, foreman, or requested, and this Re-spondent used the "steward" title 1048 times for its mem-bers, and only 383 times for nonmembers, although therewere 5210 signings of the register by nonmembers com-pared with 2410 by members. During another period, 75Local 373 members were called "foreman," and all but 2were referred to work out of chronological order. Of the22 nonmembers marked foreman, only 4 were referredout of chronological order. During that same period,most of the applicants marked "steward" who weremembers, received out-of-order preferentialassignments(92 out of 93), but only 3 of the 69 nonmembers marked"steward" received out-of-turnassignments.Three of the other four cases show much the samekind of pattern. Thus inIronWorkers Local 45,235NLRB 211, 212 (1978), the Board found that the Union"continuously and systematically designated its ownmembers as falling within excepted categories under theconsent decree and referred them out of turn almost tothe point of so designating each and every member re-ferred.Although nonmembers signatories significantlyoutnumbered members in the referral books, they wereseldom accorded preferential referral classifications andwere rarely referred to jobs out of chronological ordereven if they were classified within excepted categories inthe books." Similarly, inIronWorkers Local 373, 235NLRB 232 (1978), over 82 percent of the 594 referrals ofLocal members were made out of chronological order,while only a comparative few of the 885 referrals of non-members were made out of order. And the union re-ferred its own members as shop stewards 207 times, withalmost all of those referrals out of chronological order,while designating nonmembers as stewards only 37 times,and referring even those so designated generally inchronological order.In marked contrast to the figures shown in all fivecases are the statistics relating to Local 483 in the instantcase. Thus, out of more than 2000 referrals made duringthe period covered by the complaint herein, designationssuch as "requested" and "recalled" to justify out-of-orderdesignations were used only a little more than 100 timesformembers, and almost the same number of times fornonmembers.Furthermore,examinationof Local 483's referral regis-ters shows that many applicants from the same locals asthe named discriminatees bypassed Local 483 members,aswell as nonmembers of that Local, with designationssuch as "recalled" and "requested." For example, Che-selka,Clark, and Berghuys were all members of Local399, a Camden, New Jersey Local of the Iron Workers. Inote approximately 27 bypassings by other members ofLocal 399 of registrants who had signed the referral reg-isters before them. Pavesi is a member of Local 823, outof Montreal. Five members of the Local bypassed mem-bers and nonmembers of Local 483. John Jones is amember of Local 158, out of Binghamton, New York.The referral registers show eight bypassings by membersof that Local of both members and nonmembers of Local483. The two Hespelts were both members of Local 170.The referral registers show at least 12 members of thatLocal bypassing members of Local 483. Sullivan was amember of Local 15; the registers show three referrals ofLocal 15 members with uncorroborated explanations.And Christiano was a member of Local 711, and the reg-isters show seven referrals of Local 711 members withuncorroborated explanations. Finally, the referral regis-ters of Local 483 show that members of at least 12 otherIronWorker Locals (thatis, localsto which none of theCharging Parties belonged, and locals that were not Re-spondents in the other five Board cases), received out-of-turn referrals on many occasions.In view of all the foregoing facts, and the admonitionof the Third Circuit that only "overwhelming numericaland statistical evidence" suffices "to make particularizedproof ofeachinstance of discriminatory referral imprac-ticalor unnecessary," I cannot conclude that such ashowing has been made with respect to Local 483 here.Nor do I conclude that the 11 unexplained instanceswere 8 of the 18 alleged discriminatees were bypassed bymembers of Local 483 without any explanation violatedthe Act. So few instances out of thousands of referralsfor 1-1/2 years are as likely to have been the result oferror as of deliberate discrimination. Indeed, the referralregisters show a fair number of instances where thenamed discriminatees were referred ahead of Local 483members who had signed the register before them, andwith no explanation at all in the remarks column of theregisters. Local 483 member Ghondt, for example, signedthe registerDecember 26, 1975, and was not referreduntilFebruary 24, 1976.WilliamWharrie,who signedthe register on December 29, 1976, was referred on Feb-ruary 12, 1976. Local 483 member H. Ferger signed theregisteron January 2, 1976, and was not referred until-March 24. Three of the named discriminatees who signedafter Ferger were referred ahead of him without explana-tion:Hrenenko (signed on January 7, referred on March9),DiGiorgio (signed on January 13, referred on March15),and Janacek (signed on January 15, referred onMarch 8). Local 483 member Tom Cleeland signed theregister on September 23, 1976, and was referred on No-vember 15. Vito Christiano signed on October 24, andwas referred on November 8. Local 483 member JimPitts signed the register on August 13, 1976, and was re-ferred on October 4. John Jones, who signed on August18,was referred on September 30. In all these instances,the job classifications to which the nonmembers were re-ferred were the same as ones possessed by the Local 483members bypassed. I doubt that anyone would argue thatthese bypassings violated the Act as to the Local 483members involved. Yet, the facial discrimination shownby the registers in favor of the Charging Parties againstmembers of Local 483 is of about the same magnitude asthat similarly shown against the Charging Parties. Insum, I now conclude that the General Counsel has failedto prove any violations of the Act by Local 483.A very differentpicture emergeswith respect to Local11, as shown by its referral registers. For the roughly 18-month period between November 1975 and March 1977, IRON WORKERS LOCAL 483 (BUILDING CONTRACTORS)133the registers show a totalof 43instanceswhere the sixnamed discriminatees were bypassed by Local 11 mem-bers with no explanation at all appearing either on theface of the registers or the contractor's requisition regis-ters.And only one referral during that entire period, thatof Pontrelli on November 3, 1976, is on the face of theregister a bypassing by a named discriminateeof Local11members. In this one instance,Pontrelli had signedthe register on October 18. (Two members of Local 11,Hubbard,who also signed the register on October 18,but before Pontrelli, was referred on November 7, andSimpkins,who signed on October 14, was referred onNovember 1.) Forty-three unexplained bypassings goingin one direction and only 1 in the other direction clearlyserve to satisfy the test laid down by the court; this sta-tistical contrast is of more than sufficient magnitude, cou-pled with the absence of any explanation, to "compel theconclusion that the reason was union membership." Ifind, accordingly, that Local 11 violated Section 8(b)(2)and (1)(A) of the Act with respect to the six named dis-criminatees.Whether the Local 11 figuresin this casejustify impo-sition of the "similarly situated"remedy is a close ques-tion in view of the court's opinion.Therewere approximately 5600 signingsof the Local11 referral registers from November 1975 to March 1977Of these, 1672 were by members of Local 11, the rest, ofcourse, 3912,by members of other locals."Recalled" (or"returned to work")designations in the remarks columnof the registers show 224 for Local 11 members and 102for others."Requested"designations total about 77 forLocal 11 members and 91 for others. Thus, these two ex-ceptions were used 301 times for Local 11 members outof 1672 registrations, and 179times outof 3912 for allothers. I note also that of the non-Local 11 registrants,many more were from Local 399 than from any othersingle group.During the period between September 13,1976, and June 15, 1977, for example, 527 registrationsout of a total of 2400 were of Local 399 membersDuring this period, the Local 399 registrants had about24 "returned"and 24"requested"special designations.The ratio of the use of these two designations forLocal 11 members was 1 for each 5.5 registrations, of allother registrants,1out of 21.8, and of Local 399 registra-tions during the sample period 1 in 21 In sum,specialdesignations were accorded to Local 11 registrants aboutfour times as often as to members of other locals. It isdifficult tomake exact comparisons with each of theother five cases, as the findings in those cases were oftengeneralized language. The specific violations here founddo in and of themselves tend to support a similarly situ-ated remedy by their gross disproportion alone. But theuse of special designations for Local 11 members wasstill relatively sparse as against the use of such designa-tions in four of the cases involving Iron Worker localsthat have been discussed As I pointed out earlier, andthe court noted in its opinion,those cases involved"grosslydisproportionate referral statistics."InIronWorkers Local 373,232 NLRB 504, the most flagrant ofthe cases in this respect,the Board found that the "Re-spondents continuously and systematically designatedtheir own members as falling within excepted categoriesunder the consent decree and referred them out of turn,almost to the point of so designating each and everymember referred.Although nonmember signatories sig-nificantly outnumbered members in the referral books,they were seldom accorded preferential referral classifi-cations and were rarely referred to jobs out of chrono-logical order even if they were classified within exceptedcategories in the books." InIronWorkers Local 45,232NLRB 520, 521, the Board found that the RespondentUnion had a "continuing pattern of designating its ownmembers as falling within excepted categories under theconsent decree in numbers grossly disproportionate tothose of nonmembers . ." InIronWorkers Local 45,235 NLRB 211, 212, the Board found again that the Re-spondentLocal "continuously and systematically desig-nated its own members as falling within excepted catego-ries under the consent decree and referred them out ofturn almost to the point of so designating each and everymember referred.Although nonmember signatories sig-nificantly outnumbered members in the referral books,they were seldom accorded preferential referral classifi-cations and were rarely referred to jobs out of chrono-logical order even if they were classified within exceptedcategories in the books." And inIronWorkers Local 273,235 NLRB 232, 233, the Board's finding was identical tothat in the immediately previous case, and was based on82 percent of the union'smembers being referred out ofchronological order under excepted categories,againstvery rare referrals of nonmembers out of order.The facts of theinstant casewith respect to Local 11thus do not even approximate those of four of the casesin terms of the differences between the RespondentUnion members and others in the use of excepted catego-ries.The disproportion here does, however, come closeto that in the fifth case,IronWorkers Local 480,235NLRB 1511. There, the Respondent Local justified 1 inevery 3.04 local members on the basis of the steward ex-ception,while using that designation for 1 in 16.53 ofnonmember referrals,a ratio of1to 5.37.Here, asshown, Respondent Local justified about four times asmany referrals of Local 11 members by using the desig-nations requested and returned to work as it did referralsof nonmembers.Other statistics revealed by the referral registers are ofsignificance in this respect.Thus, "returned to job" and"requested"were used more than 140 times to justifyout-of-turn referrals of Local 11 members out of turnahead of the six Charging Parties As the six taken to-gether registered (not counting those registrations thatnever resulted in a referral because the individual wasmarked absent)less than 50 times, this number is remark-ably higher relative to the total use of excepted designa-tions.Although the total picture emerging from examinationof the referral registers does not show the same grossdisproportions in the use of special designations forLocal 11 membersas inthe other cases, and somewhatless than inIronWorkers Local 480,I believe it is signifi-cant that each category was used substantially more forLocal 11members, in proportion to number of registra-tions, than for nonmembers.Recalled alone, was used 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfive times as often for Local 11 members; requested,twice as often; and stewards, almost twice as often.The vast difference in the number of completely unex-plained out-of-turn referrals of Local 11 members asagainst only one unexplained out-of-turn referral of anamed discriminatee against union members, serves tomake the difference between the use of uncorroboratedexplanations for Local 11 members generally and formembers generally perhaps more significant than the rawnumbers alone would demonstrate. The inference is thuswarranted, from all these figures taken together, thatthese designations were in fact utilized to prefer mem-bers over nonmembers. I conclude, accordingly, thatLocal 11 has violated the Act bothas tothe named dis-criminatees, as heretofore found, and to nonmembers"similarly situated," as alleged in the complaint.The Third Circuit at one point (672 F.2d at 1167)states that cases cited to it by the Board do not justify"postponing the identification of the victims of the al-leged discrimination" to the "compliance stage" of theproceeding. I do not take this as precluding the Boardfrom ever doing so, because the court goes on to suggestthat this remedy could be applied if there were specificfindings of "widespread and pervasive violations." Fur-thermore, in enforcing the five other decisions, the 1courtdid affirm precisely such a "postponement" of the identi-fication of the victims of discrimination in all five ofthose cases, including in the one,IronWorkers Local 480,most closely resembling this in terms of the disparitiesbetween the treatment accorded members as against non-members.Accordingly, I find that Respondent Local 11 violatedSection 8(b)(1)(A) and (2) of the Act by discriminating inthe operation of its hiring hall by preferring its membersto nonmembers in making referrals.On the basis of the foregoing findings of fact, and onthe entire record, I make the followingCONCLUSIONS OF LAW1.By attempting to cause and by in fact causing theemployer-members of the Building Contractors Associa-tion of New Jersey to discriminate against the six indi-vidual ironworkers named in the complaint and other asyet unidentified ironworkers, in violation of Section8(a)(3) of the Act, the Respondent International Associa-tion of Bridge, Structural and Ornamental Iron WorkersLocal 11, AFL-CIO has violated and is violating Sec-tions 8(a)(2) and 8(b)(1)(A) of the Act.2.Respondent InternationalAssociation of Bridge,Structural and Ornamental IronWorkers Local 483,AFL-CIO has not violated the Act in any respect.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThe remedy for Respondent Local 11's unfair laborpractices is the same as recommended by me in the initialdecision,and I incorporate by reference that section ofthe initial decision insofar as it pertains to Local 11.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent,InternationalAssociation of Bridge,Structural and Ornamental IronWorkers,Local 11,AFL-CIO,its officers, agents, and representatives, shall1.Cease and desist from(a)Causing or attempting to cause the separate em-ployer-members of Building Contractors Association ofNew Jersey,or any other employer,todiscriminateagainst any of the following employeesVictor TafroJoseph TafroPeter De MaioMichael J.FearnsAnthony PontrelliRalph Grisior any other employees, in violation of Section 8(a)(3) ofthe National Labor Relations Act, because of their lackof membership in Local 11.(b) In any other manner restraining or coercing, em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Keep and retain for a period of 2 years from thedate of this Order permanent written records of its hiringand referral operations that will be adequate to disclosefully the basis on which each referral is made and, on therequest of the Regional Director for Region 22, or hisagents,make available for inspection, at all reasonabletimes, any records relating in any way to the hiring andreferral system.(b) Submit four quarterly reports to the Regional Di-rector, due 10 days after the close of each calendar quar-ter subsequent to the issuance of this decision, concern-ing the employment of the above-named employees andother nonmember applicants subsequently found to havebeen similarly situated. Such report shall include the dateand number of job applicants made to Respondent thedate and numberof actual job referrals by Respondent,and the length of such employment during such quarter.(c) Place the referral registers, for a period of 2 years,on a table or ledge in the hiring hall for easy access andinspection by the applicants as a matter of right, on com-pletion of each day's entries in such registers.(d)Make whole each of the above-named employees,and all other nonmember applicants who were similarlysituated, for any loss of earnings suffered by reason ofthe discrimination practiced against them, in the mannerset forth in the remedy section of this decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, allrecords, reports, work lists, and other documents neces-' 1 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses IRON WORKERSLOCAL 483 (BUILDINGCONTRACTORS)135nary to analyze the amount of backpay due under theterms of this Order.(f)Post at all places where notices to employees, appli-cants for referral, and members are posted copies of theattached notice marked "Appendix." i 2 Copies of thenotice, on forms provided by the Regional Director forRegion 22, after being signed by the Local's authorizedrepresentative, shall be posted by it immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to mem-bers are customarily posted. Reasonable steps shall betaken by the Union to ensure that the notices are not al-tered, defaced, or covered by any other material.(g)Cause, at its expense, the attached notice marked"Appendix" i 3 to be printed in a newspaper of generalcirculation within its jurisdictional area.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent Local 11 has taken to comply.B.The complaint against International Association ofBridge, Structural and Ornamental Iron Workers, Local483, AFL-CIO is dismissed.12 If thisOrder is enforced by a judgment of a UnitedStates court ofappeals, the words in the noticereading "Postedby Order ofthe Nation-alLaborRelationsBoard" shall read "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "13 See fn 12, supraSECOND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMELVIN J. WELLS, Administrative Law Judge. On 3March 1980, the Board issued a Decision and Order inthis proceeding, affirming my findings that Respondents,Locals 483 and 11, of the International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO, violated Sections 8(b)(1)(A) and 8(b)(2) of the Actby consistently preferring theirmembers over non-members in hiring hall referrals to ironworkerjobs in theareas of their jurisdiction. Thereafter, on 9 February1982, the United States Court of Appeals for the ThirdCircuit denied the Board's petition for enforcement, andremanded the case to the Board for such further pro-ceedings and more particularized findings of fact as theBoard might deem appropriate in accordance with thecourt's opinion. On 8 July 1982 the Board remanded thecase to me to reconsider my decision in light of thecourt's opinion. On 23 March 1984, 1 issued a supplemen-taldecision finding that Local 11 discriminated againstnonmembers in the operation of its hiring hall, but thatLocal 483 did not.On 1 October 1984 the Board again remanded the casetome because it appeared"that the administrative lawjudge failed, contrary to the court's direction, to consid-er, or explain why he did not consider, either Local I I'sContractor Requisition Registers or the 'substantial livetestimony' of Local II's officials regarding the referralsystem in finding that Local 11 had engaged in a system-atic pattern of discrimination against nonmembers." TheBoard "also directs [my] attention to its decision in thefirstIronWorkerscase(IronWorkers 373,232 NLRB504, 512-515 (1972)), where it held, contrary to his find-ings in the supplemental decision here, that in the ab-sence of any supporting testimonial or documentary evi-dence whatsoever, it may not be presumed that the out-of-turn referrals of minority members were in fact 'mi-nority requests' under the Title VII consent decree." Inthis latter connection, the Board also adverts toIronWorkers Local 45,235 NLRB 211, 222 fn. 7 (1978), inwhich the Board concluded that "out-of-turn referrals ofblackmembers were valid referrals under the consentdecree where the Respondent's Union did make such acontection during the hearing." (Order Remanding, p. 3,fn 4.)In sum,the Board's remand order requires that I con-sider: (1) Local It's Contractors Requisition Register; (2)the "substantial live testimony" of Local 11's officials re-garding the referral register; and (3) the question of thevalidity of out-of-turn referrals of minority members. Allother findings and conclusions in the supplemental deci-sion, except to the extent that they might require modifi-cation by my findings on the three aspects of theremand,are not in question at this point.As to my asserted failure "to consider Local 11's Con-tractors Requisition Registers," I call the Board's atten-tion to the following portion of the supplemental deci-sion.In section I,A paragraph13, I stated. "The follow-ing reanalysisof thereferral registers,taking into accountthe contractor's requisition registers where pertinent . . . .(Emphasis added.) I followed up this statement (whichstanding alone might be viewed as a somewhat self-serv-ing generality)by specifically adverting to the contrac-tor's registers,and their effect on the earlier findingsmade in the original decision. Thus, I stated with respectto alleged discriminateeRalph Grisi that "Five of this 24[bypassing by Local 11 members with no explanation]are explainedby specific requests from contractors ap-pearing in the contractor'srequisition registers" sec.I,B,2,d)As to Anthony Pontrelli, I stated that "Twelveof these bypassings are in fact supported by requests inthe contractor's requisition register" sec. I,B,2,C. As toPeter DeMaio, I stated, "Seven of these 24 [bypassingswithout explanation], however, are supported by specificrequests shown in the contractor's requisition register"sec. I,B,2,dAs to Joseph Tafro, I stated, "Eight of these29 [bypassings without explanation] are explained by spe-cific requests from contractors appearing in the contrac-tor's requisition registers."As to Victor Tafro,I stated,"Five of these [bypassings without explanation] are ex-plained by specific requests appearing in the contractor'srequisition registers" sec. I,B,2,f) I made no reference tothe contractor's requisition registers with respect to Mi-chael Fearns, the last of the six allegedly discriminatedagainst in referralsby Local It,because none of the un-explained bypassings of Fearns were covered by theseregisters.If the aboverecital isnot sufficient to convince theBoard that I have, indeed, considered the contractor'srequisition registers,Ican do no more than acid that Ihave rechecked the referral registers of Local 11 against 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe requisition registers and do not find any additionalbasis for altering the findings made in the supplementaldecision. It is true that there are hundreds of pages inthese registers, and that often the names written in thecontractor's requisition registers are difficult to decipher.In other words, I cannot guarantee the accuracy of allmy computations. But I cannot believe that there is anydiscrepancy of sufficient magnitude to change the ulti-mate conclusions.In the supplemental decision, I exclude from consider-ation as unlawful bypassing all situations where themember of Local 11 referred out of turn was identifiedas belonging to a minority group, stating that "it will bepresumed that any member belonging to a minoritygroup has been referred legitimately, even though by-passing a named discriminatee" sec. I,A,par.13). TheBoard, as noted earlier, does not regard the mere factthat an out-of-turn referral was of a minority member aspresumptively valid. Only where supported by testimoni-al or documentary evidence, or where a union "did makesuch a contention during the hearing," does the Boardregard these referrals as legitimate. No such contentionwas directly advanced by Local 11 at the hearing. Re-spondents, in their brief and exceptions to the Boardwith respect to my original decision, did advert to theminority out-of-turn referrals as justified by the consentdecree, but that does not appear to be sufficient to satisfythe Board's requirement.With respect to Local 11, I excluded from consider-ation, in the supplemental' decision, 52 bypassings be-cause they were by identified minority members of Local11.The breakdown of the 52 is as follows: Fearns, 7 (outof 12); Grisi, 7 (out of 24, less the 5 justified by the req-uisition registers); Pontrelli, 7 (out of 29, less the 12 justi-fied by the requisition registers); DeMaio, 9 (out of 24,less the 7 justified by the requisition registers); and V.Tafro, 6 (out 14, less the 5 justified by the requisitionregisters). Some of the exclusions in the supplemental de-cision because they were on the contractor's requisitionregisterswere in fact also members of minority groups.They remain, of course, excluded on the first basis. Andreexamination of those registers does not disclose thatany of the 52 was also on the contractor's requisitionregisters.As I found in the supplemental decision thatLocal 11 violated the Act without taking into accountthe bypassing by minority members, the addition of 52 tothe total of 43 bypassings serves only to bolster that con-clusion, and the conclusion that the remedy should applyto nonmembers similarly situated to the 6 named discri-minatees.There remains for consideration, with respect to Local11, the "substantial live testimony" of Robert Wallace,Local 11's business agent, and the only official of thatRespondent who testified at the hearing. He testifiedgenerally to the operation of Local 11's hiring hall, andto the various exceptions in the consent decree that per-mitted out-of-turn referrals, as well as to the practice ofsome contractors of calling employees directly ratherthan going through the Union's hiring hall. He also testi-fied as to what type of entries were made in Local Il'sreferral registers and the contractor's requisition regis-ters.He never specifically stated that he never referredemployees out of order who did not fall within the listedexceptions. iWallace was not asked to explain, nor didhe, any specific out-of-turn referrals of Local 11 menahead of the six alleged named discriminatees that didnot have any apparent justification either in the remarkscolumn of the referral register, or in the contractor's req-uisition registers. In these circumstances, there is nothingin his testimony to "discredit" vis-a-vis the documentaryevidence establishing discrimination against the six discri-minatees. Even if Wallace's testimony were to be read asa specific denial of any discrimination, in view of the sta-tisticalevidence of the six discriminatees having been"disfavored" on at least 43 occasions (95 counting theminority members of Local 11 who bypassed them), andfavored only once, such testimony would perforce haveto be discredited.On the basis of the foregoing findings, as well as thosefindings and conclusions in the supplemental decision inthis case,which are incorporated herein by, reference,2and on the entire record, I make the followingCONCLUSIONS OF LAW'1.By attempting to cause andby in factcausing theemployer-members of the Building Contractors Associa-tion of New Jerseyto discriminate against the six indi-vidual ironworkers named in the complaint and other asyet unidentifiedironworkers,inviolation of Section8(a)(3) ofthe Act,the Respondent,Local 11,Interna-tionalAssociation of Bridge,Structuraland OrnamentalIronWorkershas violated and is violating Section8(b)(2) and (1)(A) of the Act.2.TheRespondent,Local 483,InternationalAssocia-tionof Bridge,Structural and OrnamentalIronWorkershas not violatedthe Actin any respect.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYThe remedy for RespondentLocal11's unfair laborpractices is the same as recommended by me in the initialdecision,and I incorporate by reference that section ofthe initial decision insofar as it pertains to Local 11.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERA. Respondent International Association of Bridge,Structural and Ornamental IronWorkers,Local 11,AFL-CIO,itsofficers, agents, and representatives, shall1.Cease and desist from1Other than to indicate that "late calls," calls late in the day from acontractor,might result in sending out an employee still sitting aroundthe union office whootherwisemight not be entitled to referral.3The addition of the 52 minority out-of-turn referrals is the onlychange from the findings and conclusions therein.3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses IRON WORKERS LOCAL 483 (BUILDING CONTRACTORS)137(a)Causing or attempting to cause the separate em-ployer-members of Building Contractors Association ofNew Jersey, or any other employer, to discriminateagainst any of the following employeesVictor TafroMichaelJ.FearnsJoseph TafroAnthonyPontrelliPeter DeMaioRalph Grisior any other employees, in violation of Section 8(a)(3) ofthe National Labor Relations Act, because of their lackof membership in Local 11.(b) In any other manner restraining or coercing em-ployees or applicants for employment in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Keep and retain for a period of 2 years from thedate of this decision permanent written records of itshiring and referral operations that will be adequate todisclose fully the basis on which each referral is madeand on the request of the Regional Director for Region22, or his agents, make available for inspection, at all rea-sonable times, any records relating in any way to thehiring and referral system.(b) Submit four quarterly reports to the Regional Di-rector, due 10 days after the close of each calendar quar-tersubsequent to the issuance of this decision, concern-ing the employment of the above-named employees andother nonmembers, applicants subsequently found tohave been similarly situated. Such report shall includethe date and number of job applicants made to Respond-ent, the date and number of actual job referrals by Re-spondent, and the length of such employment duringsuch quarter.(c) Place the referral registers, for a period of 2 years,on a table or ledge in the hiring hall for easy access andinspection by the applicants as a matter of right, on com-pletion of each day's entries in such registers.(d)Make whole each of the above-named employees,and all other nonmember applicants who were similarlysituated, for any loss of earnings suffered by reason ofthe discrimination practiced against them in the mannerset forth in the remedy section of this decision.(e)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allrecords, reports, work lists and other documents neces-sary to analyze the amount of backpay due under theterms of this Order.(f)Post at all places where notices to employees, appli-cants for referral, and members are posted copies of theattached noticemarked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 22, after being signed by the Local's authorizedrepresentative, shall be posted by it immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to mem-bers are customarily posted. Reasonable steps shall betaken by the Union to ensure that the notices are not al-tered, defaced, or covered by any other material.(g)Cause, at its expense, the attached notice marked"Appendix"5 to be printed in a newspaper of general cir-culation within its jurisdictional area.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent Local 11 has taken to comply.IT IS FURTHER RECOMMENDED that the complaintagainst InternationalAssociation of Bridge, Structuraland Ornamental Iron Workers, Local 483 is dismissed.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."5 See fn. 4, supra.